DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 11-23 of prior U.S. Patent No. US11143775B2. Removing the underlined portions of U.S. Patent application no. US11143775B2 show the obvious-type double patenting.
Patent No. US11143775B2
Instant Application 
 1. A method, comprising:
receiving offset well data collected while drilling one or more offset wells;
generating a machine-learning model configured to predict drilling risks in a new well based on the offset well data;
predicting a risk of differential sticking in the new well;
predicting a risk of solid-induced pack-off in the new well;
receiving drilling parameters for the new well;
determining that the drilling parameters are within an engineering design window;
generating a drilling risk profile for the new well based at least partially upon the predicted drilling risks from the machine-learning model, the predicted risk of differential sticking, and the predicted risk of solid-induced pack-off; and
adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.

2. The method of claim 1, further comprising drilling the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

3. The method of claim 2, further comprising: receiving drilling data while drilling the new well; updating the drilling risk profile based in part on the drilling data, using the machine-learning model; and adjusting one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

4. The method of claim 1, wherein the offset well data includes one or more automatic risk inferences, and wherein generating the machine learning model comprises training the machine learning model to predict the drilling risks based on the inferences.

5. The method of claim 4, further comprising reinforcing the one or more risk inferences using the predicted risks from the offset well.

6. The method of claim 1, wherein determining that the drilling parameters are within the engineering design window comprises: determining expected loads applied to surface equipment based on the drilling parameters; and determining that the surface equipment is configured to operate with the expected loads.

7. The method of claim 1, wherein the determining the drilling risk profile for the new well using the machine learning model comprises: determining a value for the drilling risk at a plurality of depths using the machine-learning model; and
comparing the value to one or more risk-tolerance thresholds.




11. A computing system, comprising:
one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the processor configured to:
receive offset well data collected while drilling one or more offset wells;
generate a machine-learning model configured to predict drilling risks in a new well based on the offset well data;
predict a risk of differential sticking in the new well;

receive drilling parameters for the new well;
determine that the drilling parameters are within an engineering design window;
generate a drilling risk profile for the new well based 
adjust one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.

12. The system of claim 11, wherein the processor is further configured to control drilling of the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

13. The system of claim 12, wherein the processor is further configured to:
receive drilling data while drilling the new well; update the drilling risk profile based in part on the drilling data, using the machine-learning model; and
adjust one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

14. The system of claim 11, wherein the offset well data includes one or more automatic risk inferences, and wherein processor is further configured to train the machine learning model to predict the drilling risks based on the inferences.


15. The system of claim 14, wherein the processor is further configured to reinforce the one or more risk inferences using the predicted risks from the offset well.

16. The system of claim 11, wherein the processor further configured to:
determine expected loads applied to surface equipment based on the drilling parameters; and
determine that the surface equipment is configured to operate with the expected loads.

17. The system of claim 11, wherein the processor is further configured to:
determine a value for the drilling risk at a plurality of depths using the machine-learning model; and
compare the value to one or more risk-tolerance thresholds.


18. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising:
receiving offset well data collected while drilling one or more offset wells;
generating a machine-learning model configured to predict drilling risks in a new well based on the offset well data;


receiving drilling parameters for the new well;
determining that the drilling parameters are within an engineering design window;
generating a drilling risk profile for the new well based 
adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.

19. The medium of claim 18, wherein the operations further comprise drilling the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

20. The medium of claim 19, wherein the operations further comprise:
receiving drilling data while drilling the new well; updating the drilling risk profile based in part on the drilling data, using the machine-learning model; and
adjusting one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

21. The medium of claim 18, wherein the offset well data includes one or more automatic risk inferences, and wherein generating the machine learning model comprises training the machine learning model to predict the drilling risks based on the inferences.

22. The medium of claim 21, wherein the operations further comprise reinforcing the one or more risk inferences using the predicted risks from the offset well.


23. The medium of claim 18, wherein determining that the drilling parameters are within the engineering design window comprises: determining expected loads applied to surface equipment based on the drilling parameters; and determining that the surface equipment is configured to operate with the expected loads.
1. A method, comprising: 
receiving offset well data collected while drilling one or more offset wells; generating a machine-learning model configured to predict drilling risks from drilling measurements or inferences, based on the offset well data; 




receiving drilling parameters for a new well; 
determining that the drilling parameters are within an engineering design window; generating a drilling risk profile for the new well using the machine-learning model; and 



adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.

2. The method of claim 1, further comprising drilling the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

3. The method of claim 2, further comprising: receiving drilling data while drilling the new well; updating the drilling risk profile based in part on the drilling data, using the machine-learning model; and adjusting one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

4. The method of claim 1, wherein the offset well data includes one or more automatic risk inferences, and wherein generating the machine learning model comprises training the machine learning model to predict the drilling risks based on the inferences.

5. The method of claim 4, further comprising reinforcing the one or more risk inferences using the predicted risks from the offset well.

6. The method of claim 1, wherein determining that the drilling parameters are within the engineering design window comprises: determining expected loads applied to surface equipment based on the drilling parameters; and determining that the surface equipment is configured to operate with the expected loads.

7. The method of claim 1, wherein the determining the drilling risk profile for the new well using the machine learning model comprises: determining a value for the drilling risk at a plurality of depths using the machine-learning model; and comparing the value to one or more risk-tolerance thresholds.











8. A computing system, comprising: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising: 
receiving offset well data collected while drilling one or more offset wells; generating a machine-learning model configured to predict drilling risks from drilling measurements or inferences, based on the offset well data; 



receiving drilling parameters for a new well; 
determining that the drilling parameters are within an engineering design window; generating a drilling risk profile for the new well using the machine-learning model; and 



adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.

9. The system of claim 8, wherein the operations further comprise drilling the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

10. The system of claim 9, wherein the operations further comprise: receiving drilling data while drilling the new well; updating the drilling risk profile based in part on the drilling data, using the machine-learning model; and adjusting one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

11. The system of claim 8, wherein the offset well data includes one or more automatic risk inferences, and wherein generating the machine learning model comprises training the machine learning model to predict the drilling risks based on the inferences.

12. The system of claim 11, wherein the operations further comprise reinforcing the one or more risk inferences using the predicted risks from the offset well.


13. The system of claim 8, wherein determining that the drilling parameters are within the engineering design window comprises: determining expected loads applied to surface equipment based on the drilling parameters; and determining that the surface equipment is configured to operate with the expected loads.

14. The system of claim 8, wherein the determining the drilling risk profile for the new well using the machine learning model comprises: determining a value for the drilling risk at a plurality of depths using the machine-learning model; and comparing the value to one or more risk-tolerance thresholds.

15. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising:
 receiving offset well data collected while drilling one or more offset wells; generating a machine-learning model configured to predict drilling risks from drilling measurements or inferences, based on the offset well data; 



receiving drilling parameters for a new well; 
determining that the drilling parameters are within an engineering design window; generating a drilling risk profile for the new well using the machine-learning model; and 



adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile.

16. The medium of claim 15, wherein the operations further comprise drilling the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

17. The medium of claim 16, wherein the operations further comprise: receiving drilling data while drilling the new well; updating the drilling risk profile based in part on the drilling data, using the machine-learning model; and adjusting one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

18. The medium of claim 15, wherein the offset well data includes one or more automatic risk inferences, and wherein generating the machine learning model comprises training the machine learning model to predict the drilling risks based on the inferences.

19. The medium of claim 18, wherein the operations further comprise reinforcing the one or more risk inferences using the predicted risks from the offset well.

20. The medium of claim 15, wherein determining that the drilling parameters are within the engineering design window comprises: determining expected loads applied to surface equipment based on the drilling parameters; and determining that the surface equipment is configured to operate with the expected loads.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  underline (what is added) and strike through (what is deleted).  
8. A computing system, comprising: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the processor configured to: 
receive  offset well data collected while drilling one or more offset wells; 
 generate a machine-learning model configured to predict drilling risks from drilling measurements or inferences, based on the offset well data; 
receive drilling parameters for a new well; 
determine that the drilling parameters are within an engineering design window; 
generate a drilling risk profile for the new well using the machine-learning model; and 


9. The system of claim 8, wherein the processor further configured to drill the new well using the drilling parameters after adjusting the one or more of the drilling parameters.

10. The system of claim 9, wherein the processor further configured to:
receive drilling data while drilling the new well; 
update the drilling risk profile based in part on the drilling data, using the machine- learning model; and 
adjust one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile.

11. The system of claim 9, wherein the processor further configured to:
 the offset well data includes one or more automatic risk inferences, and wherein 

12. The system of claim 11, wherein the processor further configured to:
 reinforce the one or more risk inferences using the predicted risks from the offset well.

13. The system of claim 8, wherein the processor further configured to:

 


14. The system of claim 8, wherein the processor further configured to:
 the .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by 
Dursun et al. (US 2017/0191359).

Regarding Claim 1. Dursun teaches a method, comprising (fig. 9; [0036]-[0046]): 
receiving offset well data collected while drilling one or more offset wells (obtaining input attribute values and a target risk attribute value associated with a first borehole segment:[0043]-[0046]); 
generating a machine-learning model configured to predict drilling risks from drilling measurements or inferences, based on the offset well data (training a prediction model for the target risk attribute using the input attribute values and the target risk attribute value: [0043]-[0044]); 
receiving drilling parameters for a new well (acquiring subsequent input attribute values; i.e. second segment:[0040]-[0041]; [0043]-[0044]); 
determining that the drilling parameters are within an engineering design window (the flow rates, RPM, torque limits, and/or hook load may be adjusted as needed to maintain the tool temperature within a desired range: [0040]);
generating a drilling risk profile for the new well using the machine-learning model (predict a target risk attribute value for a second borehole segment: [0043]); and
adjusting one or more of the drilling parameters for the new well, after determining the drilling parameters are within the engineering design window, and after determining the drilling risk profile, based on the drilling risk profile (adjusting a drilling operational parameter based on the predicted target risk attribute: [0036]-[0046]; 716: fig.9).

Regarding Claims 2, 9 and 16. Dursun further teaches drilling the new well using the drilling parameters after adjusting the one or more of the drilling parameters (the system determines whether the drilling process is continuing into the next segment, in which case blocks 704-716 may be repeated with the next segment taken as the current segment:[0041]).

Regarding Claims 3, 10 and 17. Dursun further teaches receiving drilling data while drilling the new well (704: fig.9; [0041]); 
updating the drilling risk profile based in part on the drilling data, using the machine- learning model (706-708: fig.9); and 
adjusting one or more of the drilling parameters while drilling the new well based on the updated drilling risk profile (714: fig.9).

Regarding Claim 4, 11 and 18. Dursun further teaches the offset well data includes one or more automatic risk inferences, and wherein generating the machine learning model comprises training the machine learning model to predict the drilling risks based on the inferences (techniques extract the useful correlations between the input attributes and the target risk attributes and embody them in a model that extrapolates from new input attribute values to predict target risk attribute values; techniques include the use of support vector machines, radial basis neural networks, and regression trees. Various numbers and combinations of input attributes may be evaluated on the basis of their root mean square error (RMSE) predictive performances, with a built-in complexity-based penalty to prevent over-fitting the data: [0038]).

Regarding Claims 5, 12 and 19. Dursun further teaches comprising reinforcing the one or more risk inferences using the predicted risks from the offset well ([0038]).

Regarding Claims 6 and 13 and 20. Dursun further teaches determining that the drilling parameters are within the engineering design window comprises: determining expected loads applied to surface equipment based on the drilling parameters (the system may automatically, or at the operator's direction, adjust the drilling process based on the target risk attribute predictions. For example, the flow rates, RPM, torque limits, and/or hook load may be adjusted as needed to maintain the tool temperature within a desired range: [0040]); and 
determining that the surface equipment is configured to operate with the expected loads(For example, the flow rates, RPM, torque limits, and/or hook load may be adjusted as needed to maintain the tool temperature within a desired range: [0040]).

Regarding Claims 7 and 14. Dursun further teaches 7. The method of claim 1, wherein the determining the drilling risk profile for the new well using the machine learning model comprises: determining a value for the drilling risk at a plurality of depths using the machine-learning model(the input attribute comprises a drilling friction estimate calculated as a function of one or more drilling parameters selected from the list consisting of weight-on-bit, torque, rotation speed, and rate of penetration : [0045]); and 
comparing the value to one or more risk-tolerance thresholds (comparing the predicted target risk attribute value to a predetermined threshold, and displaying a drilling risk warning based on the comparison: [0045]).

Regarding Claim 8: Claim 8 is substantially the same as claim 1 therefore, rejected for the same as noted for claim 1. Dursun further teaches a computing system, comprising: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations (210: fig.2; [0029]).

Regarding Claim 15: Claim 15 is substantially the same as claim 1 therefore, rejected for the same as noted for claim 1. Dursun further teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, (210: fig.2; [0029])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Jain et al. (US 2019/0345809) an earth-boring tool system that includes a drilling assembly for drilling a wellbore and a surface control unit. The surface control unit includes a prediction system that is configured to train a hybrid physics and machine-learning model based on input data, provide, via the hybrid model, a predictive model representing a rate of penetration of an earth-boring tool and wear of the earth-boring tool during a planned drilling operation, provide one or more recommendations of drilling parameters based on the predictive model, utilize the one or more recommendations in a drilling operation, receive real-time data from the drilling operation, retrain the hybrid model based on a combination of the input data and the real-time data, and provide, via the retrained model, an updated predictive model of a rate of penetration of an earth-boring tool and wear of the earth-boring tool during a remainder of the planned drilling operation.
b) Foubert et al . (US 2018/0114158) teaches a method can include receiving state information for a wellsite system; receiving contextual information for a role associated with a workflow; generating a natural language report based at least in part on the state information and based at least in part on the contextual information; and transmitting the natural language report via a network interface based at least in part on an identifier associated with the role.
c) Burch et al.( US 2014/0365409) a systems and methods for determining well parameters for optimization of well performance. The method includes training, via a computing system, a well performance predictor based on field data corresponding to a hydrocarbon field in which a well is to be drilled. The method also includes generating, via the computing system, a number of candidate well parameter combinations for the well and predicting, via the computing system, a performance of the well for each candidate well parameter combination using the trained well performance predictor. The method further includes determining, via the computing system, an optimized well parameter combination for the well such that the predicted performance of the well is maximized.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864